UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
BAOJI ZHANG and GUO DONG YAO,
                      Plaintiffs,
          -against-                                                      17   CIVIL 9465 (YEC)

                                                                              JUDGMENT
NEW BEIJING WOK, INC. d/b/a Beijing Wok,
SHANGHAI INC. d/b/a Shanghai Chinese
Restaurant, CHAI WAI CHENG a/k/a Chai-Wai
Cheng, and MEI KAM SIU,
                        Defendants.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated March 3, 2020,

    I. Baoji Zhang is entitled to judgment against Beijing Wok in the amount of$158,794.02, of
       which Shanghai Chinese is jointly and severally liable for $3,342.16.
    2. Baoji Zhang is entitled to prejudgment interest against Beijing Wok in the amount of
       $41,595.55, of which Shanghai Chinese is jointly and severally liable for $296.93.
    3. Guo Dong Yao is entitled to judgment against Beijing Wok in the amount of$127,409.40,
       of which Shanghai Chinese is jointly and severally liable for $2,485.66.
    4. Guo Dong Yao is entitled to prejudgment interest against Beijing Wok in the amount of
       $32,821.94, of which Shanghai Chinese is jointly and severally liable for $129.27.
    5. Plaintiffs are entitled to an award of attorneys' fees of $71,176.75, of which Shanghai
       Chinese is jointly and severally liable for $1,234.37.
    6. Plaintiffs are entitled to attorneys' costs of $4,703.64 from Beijing Wok and Shanghai
       Chinese, jointly and severally; accordingly, the case is closed.

Dated: New York, New York
       March 4, 2020
                                                                     RUBY J. KRAJICK

                                                                       Clerk of Court
                                                               BY:
